DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polcuch (US 20180002028 A1) in view of Nfonguem (US 10179643 B2), Harrington (US 20190152583 A1), and Ariola (EP 2695810 A1).

Regarding claim 1, Polcuch teaches an actuation system comprising:
a plurality of actuators (Polcuch, figure 3a, items 36e, 36f, 36g, 36h; actuators);
a common power drive unit for driving the actuators (Polcuch, figure 32b, hydraulic power drive unit);
a transmission line transmitting drive from the common drive unit to the plurality of actuators (Polcuch, figure 3a, see callout below, transmission line);
a clutch arranged in the transmission line between the power drive unit and the plurality of actuators for selectively disconnecting the power drive unit from the plurality of actuators (Polcuch, claim 13, clutch for disconnecting actuators from transmission line);
at least one sensor for sensing an abnormal load condition in the actuation system (Polcuch, paragraph 35, lines 15-21, sensors designed to disengage when abnormal loads are detected); and
a brake operative to brake the actuators upon disengagement of the clutch (Polcuch, paragraph 39, load limiting device also includes hydraulic brake), except:
a clutch control , the at least one sensor being operatively coupled to the clutch control, the clutch control being configured such that when the at least one sensor senses an abnormal load condition, the clutch control is operative to disengage the clutch so as to disconnect the power drive unit from the plurality of actuators;
and wherein the clutch also comprises the break, the break automatically operating upon disengagement of the clutch. 

    PNG
    media_image1.png
    437
    779
    media_image1.png
    Greyscale

Nfonguem teaches a clutch control (Nfonguem, figure 10 item 58, controller), the at least one sensor being operatively coupled to the clutch control (Nfonguem, column 12 lines 28-30, controller receives feedback on control surface status), the clutch control being configured such that when the at least one sensor senses an abnormal load condition, the clutch control is operative to disengage the clutch so as to disconnect the power drive unit from the plurality of actuators (Nfonguem, column 12 lines 13-36, controller designed to take signals from sensors in actuators and control the clutches for the actuators and disengage inoperative actuators).
Polcuch and Nfonguem are both considered analogous art as they are both in the same field of aircraft actuation system design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the actuation system of Polcuch with the addition of the controller of Nfonguem in order to enable the incorporation of feedback control in moving the flight surfaces (Nfonguem, column 12, lines 38-40).
Harrington teaches a clutch with a break (Harrington, figure 3, items 220a and 230a), the break automatically operating upon disengagement of the clutch (the clutch would be capable of doing this).
Polcuch as modified by Nfonguem and Harrington are both considered analogous art as they are both in the same field of aircraft actuation system design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the clutch of Polcuch as modified by Nfonguem with clutch with a brake of Harrington in order as a combination of prior art elements according to known methods to yield predictable results.
Ariola teaches a method of dealing with a jam or failure of a control surface including automatic decoupling of the blocked components and a control unit activating a brake (Ariola, paragraph 57).
Polcuch as modified by Nfonguem and Harrington and Ariola are both considered analogous art as they are both in the same field of aircraft actuation system design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the clutch of Polcuch as modified by Nfonguem and Harrington with the automated braking on disengagements of the blocked parts of Ariola in order as a combination of prior art elements according to known methods to yield predictable results.

	Regarding claim 2, Polcuch as modified by Nfonguem, Harrington, and Ariola teaches the actuation system as claimed in claim 1, except: 
wherein the abnormal load condition is a jam condition in the actuation system.
	Nfonguem teaches an actuation system wherein the abnormal load condition is a jam condition in the actuation system (Nfonguem, column 9, lines 16-38, actuator disengaged when jammed to allow remaining actuators to function).
	Polcuch as modified by Nfonguem, Harrington, and Ariola and Nfonguem are both considered analogous art as they are both in the same field of aircraft actuation system design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Polcuch as modified by Nfonguem, Harrington, and Ariola with the actuator clutch configured to be disengaged when a jam occurs of Nfonguem in order to improve overall system reliability (Nfonguem, column 9, lines 16-19).

Regarding claim 3, Polcuch as modified by Nfonguem, Harrington, and Ariola teaches the actuation system as claimed in claim 1, wherein the at least one sensor is configured to sense one or more of a system load, a system torque, a system speed and a system position (Polcuch, figure 2a, item 40, position sensors configured to detect component positions).

Regarding claim 4, Polcuch as modified by Nfonguem, Harrington, and Ariola teaches the actuation system as claimed in claim 1, wherein at least one sensor is associated with each actuator (Polcuch, figure 3a, items 43a,b,c,d, sensors for each actuator).

Regarding claim 5, Polcuch as modified by Nfonguem, Harrington, and Ariola teaches the actuation system as claimed in claim 4, wherein the at least one sensor is configured to sense at least one of an actuator load, actuator torque, actuator speed or actuator position (Polcuch, figure 2a, item 40, position sensors configured to detect component positions).

Regarding claim 7, Polcuch as modified by Nfonguem, Harrington, and Ariola teaches the actuation system as claimed in claim 1, wherein the clutch control is further configured to actuate the brake upon the at least one sensor sensing the abnormal load condition (Polcuch, claim 13, load activated overload break).

Regarding claim 8, Polcuch as modified by Nfonguem, Harrington, and Ariola teaches an aircraft actuation system comprising:
an actuation system as claimed in claim 1; and
a plurality of movable surfaces, the movable surfaces being moved by the plurality of actuators (Polcuch, figure 3a, items 20c and 20d, aircraft control surfaces moved by actuators).

	Regarding claim 9, Polcuch as modified by Nfonguem, Harrington, and Ariola teaches an aircraft actuation system as claimed in claim 8, comprising respective movable surfaces arranged on respective wings of the aircraft (Polcuch, figure 1, items 16, 18, 20, and 20, aircraft control surfaces) with respective sections of the transmission line connected between the power drive unit and the actuators in each wing (Polcuch, figure 3a, see callout above, transmission line between actuators and power drive unit), and further comprising a brake on each section of the transmission line (Polcuch, figure 3a, item 43, wing tip break).
	
Regarding claim 10, Polcuch as modified by Nfonguem, Harrington, and Ariola teaches an aircraft actuation system as claimed in claim 9, wherein the brake is a wing tip brake also operable in response to detection by asymmetry detectors on each transmission line section of asymmetrical deployment of the movable surfaces (Polcuch, figure 3a, item 43, wing tip break).

Response to Arguments
Applicant’s arguments, see page 4 of applicant’s reply, filed 05/13/2022, with respect to drawing objections and the objection to claim 6 have been fully considered and are persuasive.  The objections to the drawings and claim 6 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morgan (US 20200055590 A1) teaches a system to detect faults in mechanical transmission system and provides a backup driver controlled by such a system
Tzabari (US 11174006 B2) teaches an actuation system with two drivers (one for each wing), a set of clutches and breaks between the wing and the power drive unit and a set of clutches to each actuator.
Van Bruggen (US 20160176539 A1) teaches a system for controlling and detecting faults in an actuatable control surface. If a fault is detected by sensors in the actuator, the actuation is interrupted.
Pohl (US 20050029407 A1) teaches a flap drive apparatus with two drivers and a method to disengage faulty or jammed portions of the system and also includes a controller.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642